Title: From John Adams to Nathaniel Curtis, 25 November 1824
From: Adams, John
To: Curtis, Nathaniel



Sir,
Quincy 25th: Novemr: 1824.

I have received your kind letter of October 29th: and the four bottles of Native wine very politely sent me by John Adlum Esqr. of Georgetown. Please present my thankful acknowledgement to Mr Adlum for his valuable present. I am not certain whether the word Native means, that it is made of American Grapes or of foreign Grapes planted here; but in either case it proves that the wine is made of Grapes of our own soil.
Indeed the Grapes, raised in Boston and its neighbouring towns, are capable of making as good wine as any, & might be raised in much greater abundance. I have a vine in my garden which was planted here by the Vassal family certainly more than fifty years ago which is still a vigorous plant, and whenever we have taken proper care of it has thrived in great luxuriance and produced a great abundance of fruit. I thank you, Sir, for the care you have taken in this affair. I have tasted a bottle of it and think it is good wine.
I am Sir your obliged and humble / Servant
John Adams